DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,901,781. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makin et al. (Pub 20180074748) (hereafter Makin).

As per claim 1, Makin teaches:
A method comprising: 
receiving, over an information-centric network and by an origin node, an interest packet for an application container, the interest packet comprising a request for migrating the application to a destination node, and the information-centric network comprising one or more interim network nodes between the origin node and the destination node; ([Paragraph 5], In one example, a computer-implemented method for performing live migrations of software containers may include (i) identifying a request to migrate a software container from a source computing system to a target computing system while at least one process executes within the software container… [Paragraph 34], Network 204 generally represents any medium or architecture capable of facilitating communication or data transfer. In one example, network 204 may facilitate communication between computing device 202, source computing system 206, and/or target computing system 208. In this example, network 204 may facilitate communication or data transfer using wireless and/or wired connections. Examples of network 204 include, without limitation, an intranet, a Wide Area Network (WAN), a Local Area Network (LAN), a Personal Area Network (PAN), a Storage Area Network (SAN),m the Internet, Power Line Communications (PLC), a cellular network (e.g., a Global System for Mobile Communications (GSM) network), portions of one or more of the same, variations or combinations of one or more of the same, or any other suitable network.)
transmitting, over the interim network nodes and to the destination node, a copy of the application container; ([Paragraph 4], As will be described in greater detail below, the instant disclosure describes various systems and methods for performing live migrations of software containers by creating an initial application checkpoint (e.g., based a dump operation that captures stateful properties of the application), transferring the checkpoint to a target computing system, and then creating and transferring incremental application checkpoints (e.g., based on differences in the application state information) until an incremental application checkpoint is small enough (e.g., due to relatively few changes in state) that a prediction indicates that a migration, if undertaken, would be completed within a specified time objective.)
shutting down, at the origin node, the application container; ([Paragraph 73], In one example, finalizing module 114 may (i) disconnect the software container at the source computing system from the network, (ii) create, transfer, and merge a final incremental checkpoint, (iii) flush pending input/output operations from the file system cache corresponding to the software container to storage, (iv) release (e.g., via a software-defined network) the internet protocol address used by the software container at the source computing system, (v) configure (e.g., via the software-defined network) the software container at the destination computing system with the internet protocol address previously used at the source computing system, and (vi) restore the software container at the target computing system from the checkpoint.  [Paragraph 45], In some examples, identification module 104 may identify the request by identifying an instruction to update software on the source computing system, to debug the source computing system, to audit the source computing system, and/or to shut down the source computing system.  [Paragraph 46], For example, identification module 104 may identify a migration setting (e.g., set by an administrator) specifying that the migration is forced. Additionally or alternatively, identification module 104 may determine that the process will terminate at the source computing system whether or not the migration occurs (e.g., due to a fault and/or a termination procedure affecting the process that is already underway at the source computing system))
transmitting, over the interim network nodes and to the destination node, a remaining container state, the remaining container state comprising changes to a runtime of the application occurring during transmission of the copy of the application container; and  ([Paragraph 5], In one example, a computer-implemented method for performing live migrations of software containers may include (i) identifying a request to migrate a software container from a source computing system to a target computing system while at least one process executes within the software container, (ii) creating, in response to the request, a checkpoint of the process in execution, wherein the checkpoint includes a representation of a state of the process in execution, (iii) transferring the checkpoint to the target computing system, (iv) updating the checkpoint recurrently by recurrently creating an incremental checkpoint of the process in execution, transferring the incremental checkpoint to the target computing system, and merging the incremental checkpoint into the checkpoint, (v) predicting, before updating the checkpoint with an iteration of the incremental checkpoint and based on a size of the iteration of the incremental checkpoint, that a task including merging the iteration of the incremental checkpoint into the checkpoint and finalizing a migration of the software container to the target computing system would meet a predetermined time objective, and (vi) finalizing the migration of the software container to the target computing system after merging the iteration of the incremental checkpoint into the checkpoint in response to predicting that merging the iteration of the incremental checkpoint into the checkpoint and finalizing the migration of the software container to the target computing system would meet the predetermined time objective.  )
updating, by the destination node, a routing plane of the network for routing network traffic for the application container to the destination node. ([Paragraph 11], In some examples, finalizing the migration may include: restoring the checkpoint into a new software container at the target computing system and redirecting a communication path to point to the new software container at the target computing system instead of pointing to the software container at the source computing system.  [Paragraph 73], In one example, finalizing module 114 may (i) disconnect the software container at the source computing system from the network, (ii) create, transfer, and merge a final incremental checkpoint, (iii) flush pending input/output operations from the file system cache corresponding to the software container to storage, (iv) release (e.g., via a software-defined network) the internet protocol address used by the software container at the source computing system, (v) configure (e.g., via the software-defined network) the software container at the destination computing system with the internet protocol address previously used at the source computing system, and (vi) restore the software container at the target computing system from the checkpoint.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196